1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     ROGER RANDOLPH,                                   Case No. 3:17-cv-00506-MMD-WGC

7                                    Plaintiff,                      ORDER
            v.
8
      RENE BAKER, et al.,
9
                                Defendants.
10

11   I.    SUMMARY

12         Pro se Plaintiff Roger Randolph is an African American and Jewish inmate who

13   alleges that prison officials excluded him from a Jewish religious event while other Jewish

14   inmates attended. Before the Court is a Report and Recommendation of United States

15   Magistrate Judge William G. Cobb (“R&R”) (ECF No. 45) recommending that this Court

16   grant Defendants’ Motion for Summary Judgment (“Motion”) (ECF No. 34) as to all claims

17   and all Defendants, except as to the equal protection claim in Count I against Defendants

18   Chandler and Dalton (ECF No. 45 at 19). Defendants filed an objection to the R&R

19   (“Objection”) (ECF No. 49). 1 As discussed further below, the Court agrees with Judge

20   Cobb’s reasoning, and adopts the R&R in full.

21   II.   BACKGROUND

22         The Court adopts the facts in the R&R (ECF No. 45 at 1-3, 5-6) and does not recite

23   them here.

24   ///

25   ///

26   ///

27
           1The   Court has also reviewed Plaintiff’s response to Defendants’ Objection. (ECF
28
     No. 52.)
1    III.   LEGAL STANDARD

2           A.     Review of the Magistrate Judge’s Recommendations

3           This Court “may accept, reject, or modify, in whole or in part, the findings or

4    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

5    timely objects to a magistrate judge’s report and recommendation, then the court is

6    required to “make a de novo determination of those portions of the [report and

7    recommendation] to which objection is made.” Id. Where a party fails to object, however,

8    the court is not required to conduct “any review at all . . . of any issue that is not the subject

9    of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has

10   recognized that a district court is not required to review a magistrate judge’s report and

11   recommendation where no objections have been filed. See United States v. Reyna-Tapia,

12   328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review employed by the district

13   court when reviewing a report and recommendation to which no objections were made);

14   see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (reading the

15   Ninth Circuit’s decision in Reyna-Tapia as adopting the view that district courts are not

16   required to review “any issue that is not the subject of an objection.”). Thus, if there is no

17   objection to a magistrate judge’s recommendation, then the court may accept the

18   recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at 1226

19   (accepting, without review, a magistrate judge’s recommendation to which no objection

20   was filed).

21          B.     Summary Judgment Standard

22          “The purpose of summary judgment is to avoid unnecessary trials when there is no

23   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

24   F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

25   the discovery and disclosure materials on file, and any affidavits “show there is no genuine

26   issue as to any material fact and that the movant is entitled to judgment as a matter of

27   law.” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). An issue is “genuine” if there is

28   a sufficient evidentiary basis on which a reasonable fact-finder could find for the

                                                     2
1    nonmoving party and a dispute is “material” if it could affect the outcome of the suit under

2    the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). Where

3    reasonable minds could differ on the material facts at issue, however, summary judgment

4    is not appropriate. See id. at 250-51. “The amount of evidence necessary to raise a

5    genuine issue of material fact is enough ‘to require a jury or judge to resolve the parties'

6    differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897, 902 (9th

7    Cir. 1983) (quoting First Nat’l Bank v. Cities Service Co., 391 U.S. 253, 288–89 (1968)).

8    In evaluating a summary judgment motion, a court views all facts and draws all inferences

9    in the light most favorable to the nonmoving party. Kaiser Cement Corp. v. Fishbach &

10   Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

11          The moving party bears the burden of showing that there are no genuine issues of

12   material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

13   moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

14   motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

15   477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

16   produce specific evidence, through affidavits or admissible discovery material, to show

17   that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

18   and “must do more than simply show that there is some metaphysical doubt as to the

19   material facts.” Orr v. Bank of Am., 285 F.3d 764, 783 (9th Cir. 2002) (quoting Matsushita

20   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere existence of

21   a scintilla of evidence in support of the plaintiff’s position will be insufficient.” Anderson,

22   477 U.S. at 252.

23   IV.    DISCUSSION

24          In light of Defendants’ Objection to the R&R, this Court has engaged in a de novo

25   review to determine whether to adopt the R&R. 2 Upon reviewing the R&R and records in

26
            2Plaintiff
                     argues that Defendants’ Objection is untimely. (ECF No. 49 at 1.) The
27
     R&R, which was issued on October 18, 2019, provided Defendants with 14 days to file
28   any objection. (ECF No. 45 at 19.) See LR IB 3-2(a). Defendants filed a motion to extend
     (fn. cont…)
                                                   3
1    this case, this Court finds good cause to adopt Judge Cobb’s R&R in full and overrules

2    Defendants’ Objection.

3           Judge Cobb found that there is a genuine dispute of material fact regarding whether

4    Defendants had a rational basis for excluding Plaintiff from the religious event. (ECF No.

5    45 at 8-10.) Defendants rely on safety and security reasons, namely the fact that Plaintiff’s

6    name was not on the list of authorized attendees. (Id. at 8.) Meanwhile, Plaintiff presented

7    evidence that Defendants’ excuse was a pretext—Defendants falsely told Plaintiff they

8    contacted Chaplain Carrasco and confirmed Plaintiff had not been invited when in fact

9    Carrasco was never contacted and did invite Plaintiff. (Id. at 9-10 (relying on Plaintiff’s

10   verified Complaint and Carrasco’s affidavit).)

11          Defendants raise two primary arguments in their Objection. First, they reassert that

12   safety and security concerns were a rational basis for excluding Plaintiff from the event,

13   arguing that any evidence that Defendants lied to Plaintiff is immaterial given that

14   Defendants properly excluded Plaintiff because he was not on the list. (ECF No. 49 at 5-

15   6.) Second, they challenge Judge Cobb’s finding as to qualified immunity. The Court

16   agrees with Judge Cobb.

17          The Equal Protection Clause of the Fourteenth Amendment is essentially a

18   direction that all similarly situated persons be treated equally under the law. City of

19   Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). In order to claim a

20   violation of equal protection in a “class-of-one” case where a plaintiff does not belong to a

21   protected class, the plaintiff must establish that a defendant: “(1) intentionally (2) treated

22   [Plaintiff] differently than other[s] similarly situated, (3) without a rational basis.” Gerhart v.

23

24
     time to object to the R&R on November 8, 2019—well beyond the deadline to file
25   objections. (ECF No. 48.) However, the Court finds that Defendants demonstrated
     excusable neglect. See Federal Rule of Civil Procedure 6(b)(1). As Defendants argue, the
26   departure of the former Deputy Attorney General (“DAG”) and the reassignment of this
     case to another DAG, after the date of the R&R, warrants granting Defendants a short
27   extension. (Id. at 2-3.) See also Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th
     Cir. 1998) (noting that public policy favors disposition of cases on their merits especially
28   in civil rights cases) (citation omitted). As such, the Court will grant Defendants’ motion to
     extend time (ECF No. 48).
                                                     4
1    Lake Cty., Mont., 637 F.3d 1013, 1022 (9th Cir. 2011) (citation omitted). The plaintiff may

2    show that the defendant’s asserted rational basis was merely a pretext for differential

3    treatment where there is “a triable issue of fact that either: (1) the proffered rational basis

4    was objectively false; or (2) the defendant actually acted based on an improper motive.”

5    Squaw Valley Dev. Co. v. Goldberg, 375 F.3d 936, 946 (9th Cir. 2004) (citations omitted),

6    overruled on other grounds by Lingle v. Chevron U.S.A. Inc., 544 U.S. 528 (2005). “[A]cts

7    that are malicious, irrational, or plainly arbitrary do not have a rational basis.” Id. at 944.

8           Plaintiff’s equal protection claim hinges on evidence that Defendants falsely told

9    Plaintiff that they contacted Chaplain Carrasco and confirmed Plaintiff had not been

10   invited. (ECF No. 45 at 9-10.) While Defendants proffered security reasons as a rational

11   basis for their disparate treatment of Plaintiff, a rational jury could reasonably find that

12   Plaintiff’s evidence—viewed in the light most favorable to Plaintiff as the non-moving

13   party—shows that Defendants’ proffered reason was objectively false because they did

14   not contact Carrasco, who intended to invite Plaintiff. See Nevada Rest. Servs., Inc. v.

15   City of Las Vegas, No. 2:15-cv-2240-GMN-GWF, 2019 WL 3069002, at *2 (D. Nev. Feb.

16   8, 2019) (holding that defendants’ proffered excuse can be deemed a pretext where, inter

17   alia, defendants’ statements indicated a “dislike of [p]laintiff’s business”).

18          Defendants further challenge the R&R’s finding that material issue of fact precludes

19   summary judgment on their claim of qualified immunity. (ECF No. 49 at 6-9.) Qualified

20   immunity requires the Court to decide (1) whether there is a constitutional violation, which

21   is a question of fact, and (2) whether that right was clearly established at the time of the

22   challenged conduct, which is a question of law. See Tortu v. Las Vegas Metro. Police

23   Dep't, 556 F.3d 1075, 1085 (9th Cir. 2009) (citing to Saucier v. Katz, 533 U.S. 194, 201

24   (2001)). Defendants insist that there is no clearly established right to be admitted to an

25   event without proper authorization (ECF No. 49 at 7-8), but that oversimplifies the issue.

26   See Deorle v. Rutherford, 272 F.3d 1272, 1285-86 (9th Cir. 2001) (clarifying that qualified

27   immunity does not require that a prior case prohibit the exact misconduct at issue in the

28   case); Hope v. Pelzer, 536 U.S. 730, 741 (2002) (“[O]fficials can be on notice that their

                                                    5
1    conduct violates established law even in novel factual circumstances.”). At the time that

2    Defendants excluded Plaintiff while other Jewish inmates were admitted to the religious

3    event, it was clearly established law that individuals have a right to not be intentionally and

4    arbitrarily treated differently from other similarly situated persons. 3 (See ECF No. 53 at 9.)

5    See Gerhart, 637 F.3d at 1025; Neff v. McDaniel, No. 3-09-cv-271-HDM-VPC, 2010 WL

6    1930155, at *2 (D. Nev. Feb. 22, 2010) (holding that inmate stated an equal protection

7    claim where he alleged “he was treated differently from similar situated inmates with

8    similar disciplinary histories by being retained in the [lockdown unit] for a much longer

9    period of time than they were”).

10          For the foregoing reasons, the Court therefore overrules Defendants’ Objection and

11   adopts the R&R in full.

12   V.     CONCLUSION

13          The Court notes that the parties made several arguments and cited to several cases

14   not discussed above. The Court has reviewed these arguments and cases and determines

15   that they do not warrant discussion as they do not affect the outcome of the motions before

16   the Court.

17          It is therefore ordered, adjudged and decreed that Judge Cobb’s R&R (ECF No.

18   45) is accepted and adopted in full.

19          It is further ordered that Defendants’ Motion for Summary Judgment (ECF No. 34)

20   is granted as to all claims and all Defendants, except as to the equal protection claim in

21   Count I against Defendants Chandler and Dalton.

22   ///

23   ///

24
            3Defendants     suggest that the Court should dismiss the seriousness of such
25
     constitutional violation at issue here because it occurred “just one time,” whereas Plaintiff
26   was admitted to subsequent Jewish events. (ECF No. 49 at 3, 8.) The Court rejects this
     argument. As the Supreme Court has said, “a consistent pattern of official discrimination
27   is [not] necessary to predicate a violation of the Equal Protection Clause. A single
     invidiously discriminatory governmental act . . . would not necessarily be immunized by
28   the absence of such discrimination in the making of other comparable decisions.” Vill. of
     Arlington Heights v. Metro. House. Dev. Corp., 429 U.S. 252, 266 n.14 (1977).
                                                  6
1          It is further ordered that Defendants’ motion for extension of time (ECF No. 48) is

2    granted.

3          DATED THIS 12th day of December 2019.

4

5                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                7
